Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is made and entered into as of September 7,
2006, by and between Immucor, Inc., a Georgia corporation with its executive
offices at 3130 Gateway Drive, Norcross, Georgia 30071 (herein referred to as
“Employer” or the “Company”), and Edward L. Gallup, residing at 6190 Daffodil
Lane, Norcross, Georgia 30092 (herein referred to as “Employee”).

WITNESSETH

WHEREAS, as of May 1, 2004, the parties entered into an agreement for Employer’s
employment of Employee, and amended such agreement as of May 22, 2006; and

WHEREAS, the parties desire to amend the agreement again and to restate it to
recognize Employee’s pending retirement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:


1.                                       RELATIONSHIP ESTABLISHED

Employer hereby employs Employee to assist Employer’s Chief Executive Officer
and Board of Directors with the management transition occasioned by Employee’s
retirement.


2.                                       EXTENT OF SERVICES

Employee will perform the services specified in Section 1 above at such times as
Employer may reasonably request, but for not more than 20 hours a week.  While
performing those services, Employee shall devote all his attention, skill and
efforts to that performance and shall use his best efforts to promote the
success of the Employer’s business. Employee shall not be required to work at
any location other than Employer’s offices located in Norcross, Georgia.


3.                                       TERM OF EMPLOYMENT


(A)                                  EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL
COMMENCE ON MAY 1, 2004 AND SHALL CONTINUE THROUGH JANUARY 31, 2007 (THE
“TERM”), UNLESS SOONER TERMINATED BY THE FIRST TO OCCUR OF THE FOLLOWING:


(I)                                     THE DEATH OR COMPLETE DISABILITY OF
EMPLOYEE. “COMPLETE DISABILITY”, AS USED HEREIN, SHALL MEAN THE INABILITY OF
EMPLOYEE, DUE TO ILLNESS, ACCIDENT OR ANY OTHER PHYSICAL OR MENTAL INCAPACITY,
TO PERFORM THE SERVICES PROVIDED FOR HEREUNDER FOR AN AGGREGATE OF 12 MONTHS
DURING THE TERM HEREOF.


(II)                                  THE DISCHARGE OF EMPLOYEE BY EMPLOYER FOR
CAUSE.  EMPLOYEE’S DISCHARGE SHALL BE “FOR CAUSE” IF DUE TO ANY OF THE
FOLLOWING:


--------------------------------------------------------------------------------




(A)                      EMPLOYEE’S DISHONESTY,

(B)                        AN ACT OF DEFALCATION COMMITTED BY EMPLOYEE, OR

(C)                        EMPLOYEE’S MORAL TURPITUDE.

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.


(III)                               AT EMPLOYEE’S REQUEST AND WITH THE EXPRESS
PRIOR WRITTEN CONSENT OF EMPLOYER.


(IV)                              AT EMPLOYEE’S ELECTION UPON 120 DAYS NOTICE
(OR SUCH LESSER NOTICE AS EMPLOYER MAY ACCEPT), WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF EMPLOYER.


(B)                                 IF EMPLOYEE’S EMPLOYMENT HEREUNDER
TERMINATES FOR ANY REASON, OTHER THAN A TERMINATION FOR CAUSE UNDER SECTION
3(A)(II) ABOVE, ANY OUTSTANDING, UNEXERCISED OPTION GRANTED TO EMPLOYEE BEFORE
MAY 1, 2006 UNDER THE COMPANY’S 1990 STOCK OPTION PLAN, 1995 STOCK OPTION PLAN,
1998 STOCK OPTION PLAN OR 2003 STOCK OPTION PLAN SHALL IMMEDIATELY VEST AND
BECOME EXERCISABLE IN FULL AND SHALL REMAIN EXERCISABLE FOR THE FULL TERM STATED
IN SUCH OPTION PLAN OR IN ANY WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE
EMPLOYEE WITH RESPECT TO SUCH OPTION. THIS WILL NOT APPLY TO ANY OPTION GRANTED
TO EMPLOYEE UNDER ANY PLAN OR OTHERWISE ON OR AFTER MAY 1, 2006, AND THE TERMS
OF ANY SUCH OPTION SHALL BE GOVERNED BY THE PLAN UNDER WHICH IT IS GRANTED, IF
ANY, AND ANY WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE EMPLOYEE WITH RESPECT
TO SUCH OPTION.


4.                                       COMPENSATION


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 4(C),
EMPLOYER WILL PAY TO EMPLOYEE AS BASE COMPENSATION FOR THE SERVICES TO BE
PERFORMED BY HIM HEREUNDER THE BASE COMPENSATION SPECIFIED ON SCHEDULE A
ATTACHED HERETO.


(B)                                 AS LONG AS EMPLOYEE IS EMPLOYED HEREUNDER,
EMPLOYER, AT ITS ELECTION, WILL EITHER (A) SUPPLY TO EMPLOYEE AN AUTOMOBILE OF A
TYPE CONSISTENT WITH HIS DUTIES AND SALARY, AND WILL PAY THE REASONABLE EXPENSES
OF OPERATING, MAINTAINING THE AUTOMOBILE AND INSURING THE AUTOMOBILE AND ITS
DRIVER, OR (B) PROVIDE EMPLOYEE AN AUTOMOBILE ALLOWANCE AS SPECIFIED ON SCHEDULE
A ATTACHED HERETO, AND WILL PAY THE REASONABLE EXPENSES OF OPERATING,
MAINTAINING THE AUTOMOBILE AND INSURING THE AUTOMOBILE AND ITS DRIVER. SCHEDULE
A MAY BE AMENDED FROM TIME TO TIME UPON THE PARTIES’ REVISION AND RE-EXECUTION
THEREOF WHEREUPON THE AMENDED SCHEDULE A SHALL BE ATTACHED HERETO; PROVIDED,
HOWEVER, THE AMENDED SCHEDULE A SHALL BE EFFECTIVE UPON RE-EXECUTION, WHETHER OR
NOT IT IS ATTACHED HERETO.


(C)                                  IN THE EVENT EMPLOYEE’S EMPLOYMENT SHALL
TERMINATE UNDER SECTION 3(A)(I), 3(A)(II), 3(A)(III) OR 3(A)(IV) HEREOF, ALL OF
EMPLOYER’S OBLIGATIONS TO EMPLOYEE

2


--------------------------------------------------------------------------------





HEREUNDER WILL CEASE AUTOMATICALLY AND EMPLOYEE SHALL ONLY BE ENTITLED TO
COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION.


5.                                       EXPENSES

Employee shall be entitled to receive reimbursement for, or payment directly by
the Employer of, all reasonable expenses incurred by Employee at the request of
the Employer in the performance of his duties under this Agreement, provided
that Employee accounts therefor in writing and that such expenses are ordinary
and necessary business expenses of the Employer within the meaning of Section
162 of the Internal Revenue Code of 1986 as amended.


6.                                       INSURANCE AND OTHER FRINGE BENEFITS


(A)                                  DURING THE TERM, EMPLOYER WILL PROVIDE
EMPLOYEE WITH (A) HEALTH INSURANCE, DENTAL INSURANCE, LONG-TERM DISABILITY
INSURANCE, PAID VACATIONS AND OTHER FRINGE BENEFITS IN THE FORM AND IN DOLLAR
AMOUNTS SUBSTANTIALLY EQUIVALENT TO THE BENEFITS PROVIDED TO THE EMPLOYER’S
OTHER EMPLOYEES IN A SIMILAR POSITION AND WITH SIMILAR RESPONSIBILITIES, AND (B)
LIFE INSURANCE FOR THE BENEFIT OF THE EMPLOYEE AND/OR THE EMPLOYER, AS PROVIDED
ON SCHEDULE B ATTACHED HERETO.


(B)                                 IF EMPLOYEE’S EMPLOYMENT HEREUNDER
TERMINATES BECAUSE THE TERM EXPIRES UNDER SECTION 3(A) HEREOF, OR IF EMPLOYEE’S
EMPLOYMENT HEREUNDER TERMINATES UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION
7(B) HEREOF, THEN AFTER SUCH TERMINATION AND FOR AS LONG AS EMPLOYEE SHALL LIVE,
EMPLOYER WILL PROVIDE EMPLOYEE WITH MEDICAL BENEFITS SUBSTANTIALLY EQUIVALENT TO
THE MEDICAL BENEFITS EMPLOYER PROVIDES ITS EXECUTIVES GENERALLY DURING THIS
PERIOD, ON THE CONDITION THAT IN CONNECTION THEREWITH EMPLOYEE PAYS TO EMPLOYER
AN AMOUNT EQUAL TO THE PORTION OF ANY PREMIUMS OR OTHER CHARGES PAYABLE FOR
EMPLOYER’S EXECUTIVES FOR SUCH COVERAGE.  IN CONNECTION THEREWITH, EMPLOYEE WILL
ELECT MEDICARE AS HIS PRIMARY MEDICAL COVERAGE IF SO REQUESTED BY EMPLOYER, AND
EMPLOYEE WILL TAKE ALL OTHER STEPS REASONABLY REQUESTED BY EMPLOYER, WITH
RESPECT TO MEDICARE COVERAGE OR OTHERWISE, AS WILL REDUCE EMPLOYER’S OVERALL
FINANCIAL BURDEN UNDER THIS SECTION 6(B).  IF EMPLOYER PROPOSES TO ENTER INTO A
MERGER, SALE OF BUSINESS OR OTHER TRANSACTION PURSUANT TO WHICH EMPLOYER WOULD
CEASE TO EXIST IN ITS CURRENT FORM, PRIOR TO CONSUMMATING SUCH A TRANSACTION
EMPLOYER SHALL USE ITS BEST EFFORTS TO CAUSE EMPLOYER’S SUCCESSOR TO ASSUME
EMPLOYER’S OBLIGATIONS UNDER THIS SECTION 6(B).


(C)                                  IN THE EVENT THAT EMPLOYEE BECOMES ENTITLED
TO THE MEDICAL BENEFITS SPECIFIED IN SECTION 6(B) ABOVE AND/OR THE PAYMENT
SPECIFIED IN SECTION 7(B) BELOW UPON A CHANGE OF CONTROL (COLLECTIVELY, THE
“BENEFITS”) AND (II) ANY OF THE BENEFITS WILL BE SUBJECT TO THE EXCISE TAX
IMPOSED PURSUANT TO SECTION 4999 OF THE INTERNAL REVENUE CODE (“EXCISE TAX”),
WHICH TAX MAY BE IMPOSED IF THE PAYMENTS MADE TO EMPLOYEE ARE DEEMED TO BE
“EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, THEN
EMPLOYER SHALL PAY TO EMPLOYEE AN ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”)
SUCH THAT THE NET AMOUNT RETAINED BY

3


--------------------------------------------------------------------------------





EMPLOYEE, AFTER DEDUCTION OF ANY EXCISE TAX ON THE BENEFITS AND ANY FEDERAL,
STATE AND LOCAL INCOME TAXES, EXCISE TAX, AND FICA AND MEDICARE WITHHOLDING
TAXES UPON THE PAYMENT PROVIDED FOR BY THIS SECTION, WILL BE EQUAL TO THE
BENEFITS SO THAT EMPLOYEE SHALL BE, AFTER PAYMENT OF ALL TAXES, IN THE SAME
FINANCIAL POSITION AS IF NO TAXES UNDER SECTION 4999 HAD BEEN IMPOSED UPON HIM. 
FOR PURPOSES OF THIS SECTION 6(C), EMPLOYEE WILL BE DEEMED TO PAY FEDERAL INCOME
TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR
YEAR IN WHICH THE EXCISE TAX IS (OR WOULD BE) PAYABLE AND STATE AND LOCAL INCOME
TAXES AT THE HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF
EMPLOYEE’S RESIDENCE ON THE DATE OF TERMINATION, NET OF THE REDUCTION IN FEDERAL
INCOME TAXES THAT COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES
(CALCULATED BY ASSUMING THAT ANY REDUCTION UNDER SECTION 68 OF THE INTERNAL
REVENUE CODE IN THE AMOUNT OF ITEMIZED DEDUCTIONS ALLOWABLE TO EMPLOYEE APPLIES
FIRST TO REDUCE THE AMOUNT OF SUCH STATE AND LOCAL INCOME TAXES THAT WOULD
OTHERWISE BE DEDUCTIBLE BY EMPLOYEE).


7.                                       TERMINATION OF EMPLOYMENT UPON SALE OR
CHANGE OF CONTROL OF EMPLOYER’S BUSINESS; SEVERANCE


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EITHER EMPLOYER OR EMPLOYEE MAY TERMINATE
EMPLOYEE’S EMPLOYMENT HEREUNDER IF ANY OF THE FOLLOWING EVENTS OCCUR:


(I)                                     SALE OF EMPLOYER’S ASSETS.  THE CLOSING
OF THE SALE OF ALL OR SUBSTANTIALLY ALL OF EMPLOYER’S ASSETS TO A SINGLE
PURCHASER OR GROUP OF ASSOCIATED PURCHASERS, WHETHER IN A SINGLE TRANSACTION OR
A SERIES OF RELATED TRANSACTIONS.


(II)                                  SALE OF EMPLOYER’S SHARES.  THE CLOSING OF
THE SALE, EXCHANGE, OR OTHER DISPOSITION, IN ONE TRANSACTION, OR IN A SERIES OF
RELATED TRANSACTIONS, OF TWENTY PERCENT (20%) OR MORE OF EMPLOYER’S OUTSTANDING
SHARES OF CAPITAL STOCK.


(III)                               MERGER OR CONSOLIDATION.  THE CLOSING OF THE
MERGER OR CONSOLIDATION OF EMPLOYER IN A TRANSACTION OR SERIES OF TRANSACTIONS
IN WHICH EMPLOYER’S SHAREHOLDERS RECEIVE OR RETAIN LESS THAN FIFTY PERCENT (50%)
OF THE OUTSTANDING VOTING SHARES OF THE NEW OR SURVIVING CORPORATION.


(B)                                 IF, WITHIN 60 DAYS AFTER AN EVENT DESCRIBED
IN SECTIONS 7(A)(I), (A)(II) OR (A)(III) (A “CHANGE OF CONTROL”), THE EMPLOYEE
VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR IF DURING THE TERM
OF THIS AGREEMENT AFTER A CHANGE OF CONTROL EMPLOYER TERMINATES EMPLOYEE’S
EMPLOYMENT (WHETHER FOR CAUSE OR WITHOUT CAUSE), THEN EMPLOYER SHALL PAY
EMPLOYEE AN AMOUNT EQUAL TO FIVE TIMES THE EMPLOYEE’S AVERAGE ANNUAL
COMPENSATION (AS DEFINED BELOW), TO BE PAID IN A SINGLE PAYMENT AT THE TIME OF
TERMINATION.  IN CONSIDERATION OF SUCH PAYMENT AND HIS EMPLOYMENT HEREUNDER
THROUGH THE DATE OF SUCH TERMINATION, EMPLOYEE AGREES TO REMAIN BOUND BY THE
PROVISIONS OF THIS AGREEMENT WHICH SPECIFICALLY RELATE TO

4


--------------------------------------------------------------------------------





PERIODS, ACTIVITIES OR OBLIGATIONS UPON OR SUBSEQUENT TO THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT.


(C)                                  UPON A CHANGE OF CONTROL, ANY OUTSTANDING,
UNEXERCISED OPTION GRANTED TO EMPLOYEE BEFORE MAY 1, 2006 UNDER THE COMPANY’S
1990 STOCK OPTION PLAN, 1995 STOCK OPTION PLAN, 1998 STOCK OPTION PLAN OR 2003
STOCK OPTION PLAN SHALL IMMEDIATELY VEST AND BECOME EXERCISABLE IN FULL AND
SHALL REMAIN EXERCISABLE FOR THE FULL TERM STATED IN SUCH OPTION PLAN OR IN ANY
WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE EMPLOYEE WITH RESPECT TO SUCH
OPTION. THIS WILL NOT APPLY TO ANY OPTION GRANTED TO EMPLOYEE UNDER ANY PLAN OR
OTHERWISE ON OR AFTER MAY 1, 2006, AND THE TERMS OF ANY SUCH OPTION SHALL BE
GOVERNED BY THE PLAN UNDER WHICH IT IS GRANTED, IF ANY, AND ANY WRITTEN
AGREEMENT BETWEEN THE COMPANY AND THE EMPLOYEE WITH RESPECT TO SUCH OPTION.


(D)                                 FOR PURPOSES OF THIS SECTION, “AVERAGE
ANNUAL COMPENSATION” SHALL MEAN THE EMPLOYEE’S ANNUAL BASE COMPENSATION PAYABLE
TO EMPLOYEE UNDER SCHEDULE A IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH
ON SCHEDULE A TOGETHER WITH HIS AVERAGE BONUS.  “AVERAGE BONUS” SHALL MEAN THE
AVERAGE OF THE BONUSES PAID TO EMPLOYEE OVER THE LAST TWO YEARS (OR SUCH LESSER
NUMBER OF YEARS IN WHICH EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS) IN WHICH THE
EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS.


(E)                                  EMPLOYER SHALL PROMPTLY REIMBURSE EMPLOYEE
FOR ANY AND ALL LEGAL FEES AND EXPENSES INCURRED BY HIM AS A RESULT OF A
TERMINATION OF EMPLOYMENT DESCRIBED IN SECTION 7(B), INCLUDING WITHOUT
LIMITATION ALL FEES AND EXPENSES INCURRED TO ENFORCE THE PROVISIONS OF THIS
AGREEMENT.


8.                                       PROHIBITED PRACTICES

During the term of Employee’s employment hereunder, for a period of two years
after such employment is terminated for any reason, in consideration of the
compensation being paid to Employee hereunder, Employee shall:


(A)                                  NOT SOLICIT BUSINESS FROM ANYONE WHO IS OR
BECOMES AN ACTIVE OR ACTIVELY-SOUGHT PROSPECTIVE CUSTOMER OF EMPLOYER OR ITS
AFFILIATES AND WITH WHOM THE EMPLOYEE HAD DEALT WITH OR HAD MATERIAL CONTACT
DURING HIS TERM OF EMPLOYMENT UNDER THIS AGREEMENT, WITH A VIEW TO SELLING OR
PROVIDING TO SUCH CUSTOMER OR PROSPECTIVE CUSTOMER ANY PRODUCT OR SERVICE OF A
TYPE SOLD OR PROVIDED BY EMPLOYER TO SUCH CUSTOMER OR PROSPECTIVE CUSTOMER.


(B)                                 NOT SOLICIT FOR EMPLOYMENT OR HIRE ANY
EMPLOYEE OF EMPLOYER OR ITS AFFILIATES THAT THE EMPLOYEE HAD CONTACT WITH DURING
HIS TERM OF EMPLOYMENT UNDER THIS AGREEMENT.


9.                                       NON-DISCLOSURE


(A)                                  PROTECTION OF TRADE SECRETS.  EMPLOYEE
ACKNOWLEDGES THAT DURING THE COURSE OF HIS OR HER EMPLOYMENT, EMPLOYEE WILL HAVE
SIGNIFICANT ACCESS TO, AND

5


--------------------------------------------------------------------------------





INVOLVEMENT WITH, THE COMPANY’S TRADE SECRETS AND CONFIDENTIAL INFORMATION. 
EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND, EXCEPT AS NECESSARY TO
PERFORM HIS OR HER DUTIES FOR THE COMPANY, EMPLOYEE AGREES NOT TO USE OR
DISCLOSE ANY TRADE SECRETS OF THE COMPANY DURING OR AFTER HIS OR HER
EMPLOYMENT.  EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE
DEEMED SUFFICIENT TO PROTECT TRADE SECRETS OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER, AN OBLIGATION OF SECRECY.  AS PROVIDED BY GEORGIA STATUTES,
“TRADE SECRET” SHALL MEAN ANY INFORMATION (INCLUDING, BUT NOT LIMITED TO,
TECHNICAL OR NONTECHNICAL DATA, A FORMULA, A PATTERN, A COMPILATION, A PROGRAM,
A DEVICE, A METHOD, A TECHNIQUE, A DRAWING, A PROCESS, FINANCIAL DATA, FINANCIAL
PLANS, PRODUCT PLANS, OR A LIST OF ACTUAL OR POTENTIAL CUSTOMERS) THAT: (I)
DERIVES ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO,
AND NOT BEING READILY ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS WHO CAN
OBTAIN ECONOMIC VALUE FROM ITS DISCLOSURE OR USE; AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY.


(B)                                 PROTECTION OF OTHER CONFIDENTIAL
INFORMATION.  IN ADDITION, EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND,
EXCEPT AS NECESSARY TO PERFORM HIS OR HER DUTIES FOR THE COMPANY, NOT TO USE OR
DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE COMPANY DURING HIS OR HER
EMPLOYMENT AND FOR A PERIOD OF 12 MONTHS FOLLOWING TERMINATION OF EMPLOYEE’S
EMPLOYMENT.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY INTERNAL, NON-PUBLIC
INFORMATION (OTHER THAN TRADE SECRETS ALREADY ADDRESSED ABOVE) CONCERNING
(WITHOUT LIMITATION) THE COMPANY’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.); ANNUAL AND LONG-RANGE BUSINESS
PLANS; PRODUCT OR SERVICE PLANS; MARKETING PLANS AND METHODS; TRAINING,
EDUCATIONAL AND ADMINISTRATIVE MANUALS; SUPPLIER INFORMATION AND PURCHASE
HISTORIES; CUSTOMERS OR CLIENTS; PERSONNEL AND SALARY INFORMATION; AND EMPLOYEE
LISTS.  EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE DEEMED
SUFFICIENT TO PROTECT CONFIDENTIAL INFORMATION OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER AN OBLIGATION OF SECRECY.


(C)                                  RIGHTS TO WORK PRODUCT.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COMPANY ALONE SHALL BE ENTITLED TO ALL
BENEFITS, PROFITS AND RESULTS ARISING FROM OR INCIDENTAL TO EMPLOYEE’S
PERFORMANCE OF HIS OR HER JOB DUTIES TO THE COMPANY.  TO THE GREATEST EXTENT
POSSIBLE, ANY WORK PRODUCT, PROPERTY, DATA, INVENTION, “KNOW-HOW”, DOCUMENTATION
OR INFORMATION OR MATERIALS PREPARED, CONCEIVED, DISCOVERED, DEVELOPED OR
CREATED BY EMPLOYEE IN CONNECTION WITH PERFORMING HIS OR HER EMPLOYMENT
RESPONSIBILITIES DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE DEEMED
TO BE “WORK MADE FOR HIRE” AS DEFINED IN THE COPYRIGHT ACT, 17 U.S.C.A. § 101 ET
SEQ., AS AMENDED, AND OWNED EXCLUSIVELY AND PERPETUALLY BY THE COMPANY. 
EMPLOYEE HEREBY UNCONDITIONALLY AND IRREVOCABLY TRANSFERS AND ASSIGNS TO THE
COMPANY ALL INTELLECTUAL PROPERTY OR OTHER RIGHTS, TITLE AND INTEREST EMPLOYEE
MAY CURRENTLY HAVE (OR IN THE FUTURE MAY HAVE) BY OPERATION OF LAW OR OTHERWISE
IN OR TO ANY WORK PRODUCT.  EMPLOYEE AGREES TO EXECUTE AND DELIVER TO THE
COMPANY ANY TRANSFERS, ASSIGNMENTS, DOCUMENTS OR OTHER INSTRUMENTS WHICH THE
COMPANY MAY DEEM NECESSARY OR APPROPRIATE TO VEST COMPLETE AND PERPETUAL TITLE
AND OWNERSHIP OF ANY WORK PRODUCT AND ALL ASSOCIATED

6


--------------------------------------------------------------------------------





RIGHTS EXCLUSIVELY IN THE COMPANY.  THE COMPANY SHALL HAVE THE RIGHT TO ADAPT,
CHANGE, REVISE, DELETE FROM, ADD TO AND/OR REARRANGE THE WORK PRODUCT OR ANY
PART THEREOF WRITTEN OR CREATED BY EMPLOYEE, AND TO COMBINE THE SAME WITH OTHER
WORKS TO ANY EXTENT, AND TO CHANGE OR SUBSTITUTE THE TITLE THEREOF, AND IN THIS
CONNECTION EMPLOYEE HEREBY WAIVES THE “MORAL RIGHTS” OF AUTHORS AS THAT TERM IS
COMMONLY UNDERSTOOD THROUGHOUT THE WORLD INCLUDING, WITHOUT LIMITATION, ANY
SIMILAR RIGHTS OR PRINCIPLES OF LAW WHICH EMPLOYEE MAY NOW OR LATER HAVE BY
VIRTUE OF THE LAW OF ANY LOCALITY, STATE, NATION, TREATY, CONVENTION OR OTHER
SOURCE.  UNLESS OTHERWISE SPECIFICALLY AGREED, EMPLOYEE SHALL NOT BE ENTITLED TO
ANY ADDITIONAL COMPENSATION, BEYOND HIS OR HER SALARY, FOR ANY EXERCISE BY THE
COMPANY OF ITS RIGHTS SET FORTH IN THE PRECEDING SENTENCE.


(D)                                 RETURN OF MATERIALS.  EMPLOYEE SHALL
SURRENDER TO THE COMPANY, PROMPTLY UPON ITS REQUEST AND IN ANY EVENT UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT, ALL MEDIA, DOCUMENTS, NOTEBOOKS, COMPUTER
PROGRAMS, HANDBOOKS, DATA FILES, MODELS, SAMPLES, PRICE LISTS, DRAWINGS,
CUSTOMER LISTS, PROSPECT DATA, OR OTHER MATERIAL OF ANY NATURE WHATSOEVER (IN
TANGIBLE OR ELECTRONIC FORM) IN THE EMPLOYEE’S POSSESSION OR CONTROL, INCLUDING
ALL COPIES THEREOF, RELATING TO THE COMPANY, ITS BUSINESS, OR ITS CUSTOMERS. 
UPON THE REQUEST OF THE COMPANY, EMPLOYEE SHALL CERTIFY IN WRITING COMPLIANCE
WITH THE FOREGOING REQUIREMENT.


10.                                 SEVERABILITY

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


11.                                 WAIVER OF PROVISIONS

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term of
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.

7


--------------------------------------------------------------------------------




12.           Notices

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:

(a)

 

If to Employer:

 

3130 Gateway Drive

 

 

 

 

Norcross, GA 30071

 

 

 

 

 

(b)

 

If to Employee:

 

6190 Daffodil Lane

 

 

 

 

Norcross, GA 30092

 

or in each case to such other address as the party may time to time designate in
writing to the other party.


13.                                 GOVERNING LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


14.                                 ENFORCEMENT

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 8 or 9 hereof, the resulting injuries to the Company would
be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result.  Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company.
Employee, therefore, agrees that in the event of any such breach, the Company
shall be entitled to obtain from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief.  Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.


15.                                 ENTIRE AGREEMENT; MODIFICATION AND AMENDMENT

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date hereof, be null and void.  This Agreement and the attached
Schedules shall not be modified or amended except by an instrument in writing
signed by the parties hereto.

8


--------------------------------------------------------------------------------





16.                                 PARTIES BENEFITED

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Agreement as of the date first mentioned above.

 

IMMUCOR, INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Gioacchino DeChirico

 

 

By:

/s/ Edward L. Gallup

 

 

Gioacchino DeChirico

 

 

Edward L. Gallup

 

Chief Executive Officer

 

 

 

9


--------------------------------------------------------------------------------




SCHEDULE A

[Effective June 1, 2006]

EMPLOYMENT AGREEMENT DATED MAY 1, 2004 BY AND BETWEEN IMMUCOR, INC. AND EDWARD
L. GALLUP, AS AMENDED MAY 22 AND SEPTEMBER 7, 2006

Base compensation:  $387,000 a year payable in 26 installments every two weeks.

Automobile Allowance: $9,600 a year payable in 12 monthly installments.

 

(This Schedule A supersedes and replaces any Schedule A previously executed by
the parties hereto.)

10


--------------------------------------------------------------------------------




SCHEDULE B

EMPLOYMENT AGREEMENT DATED MAY 1, 2004 BY AND BETWEEN IMMUCOR, INC. AND EDWARD
L. GALLUP, AS AMENDED MAY 22 AND SEPTEMBER 7, 2006

Life Insurance for the Benefit of Employer: N/A

Insured:

Face Amount: $

Owner of Policy:

Policy Number:

Insurance Company:

Life Insurance for the Benefit of Employee:

Insured: Edward L. Gallup

Face Amount: $1,000,000

Owner of Policy:  Edward L. Gallup

Policy Number: 15547360

Insurance Company: Mass Mutual

(This Schedule B supersedes and replaces any Schedule B previously executed by
the parties hereto.)

11


--------------------------------------------------------------------------------